Citation Nr: 1102520	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of 
the upper back.

2.  Entitlement to service connection for rheumatoid arthritis of 
the low back.

3.  Entitlement to service connection for rheumatoid arthritis of 
the arms.

4.  Entitlement to service connection for rheumatoid arthritis of 
the right leg, to include the right knee.

5.  Entitlement to service connection for rheumatoid arthritis of 
the right ankle.

6.  Entitlement to service connection for rheumatoid arthritis of 
the left ankle.

7.  Entitlement to service connection for rheumatoid arthritis of 
the left shoulder.

8.  Entitlement to service connection for rheumatoid arthritis of 
the right shoulder.

9.  Entitlement to service connection for tendinopathy of the 
right shoulder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 
1979 and from December 1980 to December 1982.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In October 2010, the Veteran testified in a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

In January 2008, the Veteran was afforded a VA examination of his 
claimed disabilities.  In the examination report, the examiner 
assessed the Veteran with right shoulder tendinopathy and right 
elbow mild degenerative joint disease.

The Board observes that although the Veteran might have 
originally filed for service connection for rheumatoid arthritis 
of the right shoulder, the Board is cognizant of the U.S. Court 
of Appeals for Veterans Claim's holding that when a claimant 
files a claim, he or she is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Additionally, the Board observes that the Veteran has post-
service diagnoses of both tendinopathy and rheumatoid arthritis.  
Accordingly, because the RO mentioned both disabilities in the 
December 2008 SOC and because the Veteran is not considered 
competent to diagnosis his symptomatology, the Board will 
consider both claims but characterize them as two separate 
issues.  

With respect to the examiner's medical opinion regarding the 
diagnosed conditions, he stated, "[r]egarding right shoulder 
tendinopathy I am unable to resolve without resort to mere 
speculation."  In addition, the examiner noted, "[t]he 
veteran's other joints I am unable to comment on without resort 
to mere speculation that it is more likely than not that they are 
related to the veteran's unfortunate diagnosis of recent onset 
rheumatoid arthritis."

Given the evidence of record, the nature and etiology of the 
Veteran's conditions are entirely unclear.  Indeed, the diagnoses 
for the claimed joints are also unclear given the post-service 
treatment records indicating a diagnosis for rheumatoid arthritis 
and the VA examination findings of right shoulder tendinopathy 
and right elbow mild degenerative joint disease.  Unfortunately, 
the basis for the diagnoses and opinions rendered by the January 
2008 VA examiner is also unclear, given that he did not provide 
rationales for his inability to provide an opinion without resort 
to speculation.

Indeed, after review of the record, including the Veteran's post-
service diagnosis of rheumatoid arthritis, as well as the January 
2008 examiner's acknowledgment of such diagnosis in the 
examination report, it is unclear whether the examiner considered 
the Veteran's diagnosed rheumatoid arthritis as it relates to his 
military service.

In this regard, once VA undertakes the effort to provide an 
examination in a service connection claim, it must provide an 
adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that 
a medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of the 
disability).  In addition, a medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  This was not accomplished 
in the January 2008 examination.

Therefore, because the January 2008 VA examiner did not provide 
adequate rationales in support of his conclusions, the Board 
finds that a remand is necessary in order to obtain adequate 
medical opinions.

Accordingly, the case is REMANDED for the following action:

1.	If possible, request that the medical 
professional who conducted the January 
2008 VA examination review the claims file 
and provide an addendum.  The claims file 
must be made available to, and be reviewed 
by, the examiner.  The examiner should 
note such review in the examination report 
(a second examination is not required).

The examiner should provide a diagnosis 
for any rheumatoid arthritis or any other 
conditions affecting the claimed joints 
found on examination and state the medical 
basis and underlying pathology for any 
disability found.  If the Veteran does not 
have diagnosed rheumatoid arthritis or 
other conditions affecting the claimed 
joints, the examiner should so state.

The examiner should express an opinion as 
to the date of onset and etiology of all 
disabilities affecting the claimed joints 
found to be present.  Specifically, the 
examiner should state the diagnosis for 
each claimed joint, if any.  The examiner 
is to provide an opinion on the following:

Is it at least as likely as not (50 
percent or more likelihood) that any 
currently diagnosed disability of the 
claimed joints had their onset during 
active service or are related to any in-
service injury or disease?

A rationale must be provided for each 
opinion offered.  If the examiner feels 
that the requested opinion cannot be 
rendered without resorting to speculation, 
the examiner must state whether the need 
to speculate is caused by a deficiency in 
the state of general medical knowledge 
(i.e. no one could respond given medical 
science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed 
knowledge or training).

If the January 2008 examiner is no longer 
available, the claims file should be 
reviewed by another VA physician for 
medical opinions as requested above.  The 
claims file must be made available to, and 
be reviewed by, the examiner.  The 
examiner should note such review in the 
examination report.

2.	Then, after ensuring compliance with the 
above actions as required by this Remand, 
the RO should readjudicate the Veteran's 
claims, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
Remand.  If the decision, with respect to 
the claims, remains adverse to the 
Veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


